Citation Nr: 1620673	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-44 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for onychomycosis bilateral great toes, status post- surgical removal of toenails, previously tinea pedis, unguium and toenail fungus ("toenail fungus, status post removal of great toenails").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the matter in May 2015.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's onychomycosis affects less than 5 percent of the exposed and total body area, and does not require intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection was initially granted for tinea pedis and unguium in an August 1989 rating decision.  Evidence at that time revealed bilateral raised and elevated great toenails, consistent with chronic fungal infection.  The RO assigned a noncompensable rating under Diagnostic Code (DC) 7899-7813.  

The Veteran filed the current claim for increased rating in November 2009.  In the rating action on appeal, the RO characterized the service-connected disability as onychomycosis bilateral great toes status-post surgical removal of toenails.

The Veteran's service-connected disability is currently rated by analogy to DC 7813 because there is no specific diagnostic code pertaining to onychomycosis.  38 C.F.R. § 4.20.  Under DC 7813, dermatophytosis, to include tinea pedis of the feet, is to be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7813.  The Veteran's disability does not result in any disfigurement or scars.  Therefore, the Board finds that the Veteran should be evaluated under DC 7806. 

The rating criteria for DC 7806 are as follows: a noncompensable rating is assigned with less than 5 percent of the entire body affected; or, less than 5 percent of exposed areas affected; and, no more than topical therapy required during the past 12-month period.  A rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A rating of 30 percent is assigned with 20 to 40 percent of the entire body or exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constant, during the past 12-month period.  A rating of 60 percent is assigned with more than 40 percent of the entire body or exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Private treatment records from December 2009 show complaints of painful nails following a matrixectomy.  

The Veteran was afforded a VA examination in March 2010.  The examiner noted that the Veteran's toenail fungus causes breakage and bleeding at the toenail beds.  The Veteran reported that his toenail fungus has been so severe that a podiatrist has surgically removed his toenails.  He also noted that there is no loss of function.  However, he experiences constant discomfort.  

On physical examination of the toes, there were no scars.  There was abnormal growth of the great toenails secondary to surgical removal with regrowth of the toenails.  The Veteran used antifungal cream.  The diagnosis was onychomycosis of the bilateral great toes.  The examiner noted that the condition affects the Veteran's usual occupation by causing discomfort with shoes.  It was also noted that the Veteran's condition causes discomfort in daily activity.  

VA treatment records include an April 2011 note referring to "followup" great toenails onychomycosis.  The Veteran reportedly had 2 previous removals of the great toenails which did not work.  On examination, both great toenails were fragmented, delaminated and painful to touch; the assessment was severely deformed toenails.  In October 2011, the nails on both great toes were surgically removed.  

A March 2012 record noted the Veteran was 4 month status-post surgical removal of the great toenails.  He was back at work but still had "occasional sharp pains" in his toes. 

In October 2013, the Veteran submitted a statement from his wife, S.H.  She noted that the Veteran has been in daily pain, ranging from moderate to severe.  She also noted that the Veteran is unable to take long walks, play sports or stand for too long.  She stated that his condition affects him emotionally, physically, mentally and financially.  

Pursuant to the Board remand, the Veteran was afforded another VA exanimation in August 2015.  The examiner noted a diagnosed of onychomycosis.  On physical examination, the VA examiner noted that the total body area affected by the onychomycosis is less than 5 percent and "none" of the area is exposed.  The examiner described the appearance of the 2nd and 3rd toes of the right foot only and commented that the skin condition affects 1 percent of total body exposure and 0 percent of visible total body exposure.  The examiner found no benign or malignant skin neoplasms, or scarring or disfigurement of the head, face or neck.  There was also no evidence of systemic manifestations or debilitating episodes in the past 12 months.  The VA examiner also noted that the Veteran had not received any treatment with oral or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The diagnosis was onychomycosis.  The examiner noted that there was no functional limitation.  

After reviewing the evidence, the Board finds that the Veteran is not entitled to compensable rating.  As noted above, a rating of 10 percent is assigned with at least 5 percent, but less than 20 percent, of the entire body affected; or, at least 5 percent, but less than 20 percent, of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The August 2015 VA examiner noted that the total body area affected by the Veteran's onychomycosis is less than 5 percent.  The VA examiner also noted that the Veteran had not received any treatment with oral or topical medications in the past 12 months.  Because the Veteran's disability does not require intermittent systemic therapy and affects less than 5 percent of his exposed and total body area, the Board finds that a compensable rating is not warranted.  

The Board is sympathetic to the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of a total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Board further finds that referral for extraschedular consideration is not warranted.  Given that this is a rating by analogy, the Veteran would not be expected to have all the symptoms stated in a particular diagnostic code.  The discussion above reflects that the Veteran's disability results in itching, pain and deformed toenails which are treated with medication and cover a limited body area, similar to that addressed by the Rating Schedule (i.e., evaluating use of medication, extent of skin involvement).  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for onychomycosis bilateral great toes, status post- surgical removal of toenails is denied. 



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


